Per Curiam.
It was undoubtedly possible for the plaintiff to procure a judgment for accrued alimony under the Virginia judg*242ment similar to the one in Moore v. Moore (208 N. Y. 97), a failure to comply with which would be punishable as a contempt under section 1172 of the Civil Practice Act. The judgment she did procure for accrued alimony was merely a money judgment. It contained no direction in personam to pay and wholly lacks the provisions of the judgment in the Moore case making the decree of the foreign State the judgment of this court and specifically directing compliance therewith.
For these reasons the order so far as appealed from should be affirmed.
Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskatjer, JJ.
Order so far as appealed from affirmed.